DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (US 2011/0147673 A1) in view of Sen, “Preparation of Single-Walled Carbon Nanotube Reinforced Polystyrene Nanofibers and Membranes by Electrospinning,” as evidenced by Yakobson, “Fullerene Nanotubes: C1,000,000 and Beyond.”
Gaillard teaches a method of making composite fibers comprising thermoplastic polymer and either conducting or semiconducting nanoparticles.  Gaillard abstract.  The nanoparticles may comprise carbon nanotubes; nanowires of Ag, Au, Cu, Fe, Ni, Pt, or alloys thereof; or nanowires of Si or ZnO.  Id. abstract, ¶¶ 23–27, 52.  The nanoparticles may be added to the composite fibers at weight levels of between 0.1 and 30 percent.  Id. ¶ 37. The thermoplastic polymer used to the make the composite fiber is preferably nylon 6.  Id. ¶¶ 40, 60–64. 
Gaillard fails to disclose the diameter or aspect ratio of the nanowires/nanotubes, their degree of dispersion, or orientation within the composite fiber.
Sen teaches the use of carbon nanotubes to reinforce polymer composite fibers, wherein the nanotubes are homogeneously dispersed within and aligned along the axis of 
Accordingly, it would have been obvious to one of ordinary skill in the art to have looked to Sen for guidance as to a suitable nanowire diameter, aspect ratio of the nanowires, their degree of dispersion, and orientation within the composite fiber in order to successfully practice the invention of Gaillard as both references are directed to making polymer composite fibers reinforced with nanomaterials of overlapping scope.
Claim 11 is rejected as the inorganic nanowires of Gaillard are not surface modified.  


Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Galliard differs from the claimed invention because it is directed to addressing a different technical problem and fails to teach all the limitations of claim 1.  Therefore, Applicant contends that a person having ordinary skill in the art would not have modified the teachings of Galliard to arrive at the claimed invention.  
Next, Applicant contends that Sen implies that the nanotubes within the electrospun fibers are neither homogeneously aligned nor oriented along with fiber axis and implies that the secondary reference is limited to teachings pertaining to single-walled carbon nanotubes because that is the only material added to polymer being electrospun.
Finally, Applicant contends that because single-walled carbon nanotubes are closer to a polymer structure, they cannot be considered equivalent to nanowires that have a solid structure.  
Applicant’s arguments are not persuasive because they each attack the references individually rather than addressing the rejection based upon the combination of references as set forth above.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the Examiner establishes that Galliard teaches the incorporation of carbon nanotubes, metal nanowires, and/or semiconducting nanowires into thermoplastic polymer to form a composite material, wherein the composite material is then drawn to form fibers, such that the nanowires and/or nanotubes are oriented within the fiber.  See Galliard abstract, ¶¶ 6, 23–27, 77.  Sen teaches the benefit of homogeneity and alignment of nanotubes within a polymer matrix to form fibers having improved mechanical properties.  See Sen 463.  Thus, one of ordinary skill in the art would have found it obvious to modify Galliard with the teachings of Sen to improve the composite fibers of Galliard.  Accordingly, the Examiner has addressed each of the instant claim limitations, demonstrated a nexus between the prior art references and the claimed invention, and provided rationale for their combination.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786